Supreme Court of Florida
                             ____________

                            No. SC20-291
                             ____________

                       LINDA PRENTICE, etc.,
                             Petitioner,

                                  vs.

              R.J. REYNOLDS TOBACCO COMPANY,
                         Respondent.

                           March 17, 2022

MUÑIZ, J.

     As we will soon explain, this is an “Engle progeny” case, where

an injured smoker sues a tobacco company for fraudulent

concealment, conspiracy, and other tortious conduct. Today we

resolve a district court conflict over what proof is required to prevail

on the reliance element of those fraudulent concealment and

conspiracy claims—a disagreement that has led to divergent jury

instructions in Engle progeny cases. 1 We hold that an Engle

progeny plaintiff must prove reliance on a statement that was made


     1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
by an Engle defendant (for a concealment claim) or co-conspirator

(for a conspiracy claim) and that concealed or omitted material

information about the health effects or addictiveness of smoking

cigarettes.

                                   I.

     John Price got chronic obstructive pulmonary disease after

smoking multiple packs of R.J. Reynolds cigarettes a day for most

of his adult life. Price sued RJR and asserted claims for strict

liability, negligence, fraudulent concealment, and conspiracy to

fraudulently conceal. After Price’s death from COPD, Linda Prentice

maintained the lawsuit as a wrongful death action.

     Price and Prentice’s lawsuit traces to 1994, when injured

smokers filed a class action seeking damages from RJR, the other

major domestic tobacco companies, and affiliated organizations for

smoking-related illnesses. Our Court prospectively decertified the

class in Engle v. Liggett Group, Inc. (Engle III), 945 So. 2d 1246 (Fla.

2006). At the time of our decision in Engle III, the Engle trial court

had completed Phases I and II of the case’s three planned phases.

The reader can disregard Phase II, which has no relevance to our

decision today.


                                  -2-
     We held in Engle III that, notwithstanding our decision to

decertify the class, individual class members like Price could choose

to bring individual actions in which certain factual findings from

Phase I of Engle would be given “res judicata effect.” Engle III, 945

So. 2d at 1277. Those findings have come to be known as the

“approved Phase I findings.” The individual class member lawsuits,

of which there have been thousands, are usually referred to as

“Engle progeny” cases.

     The point of an Engle progeny case is to litigate the plaintiff-

specific reliance, causation, and damages issues that were left

unaddressed by the Phase I jury. That jury “did not determine

whether the defendants were liable to anyone.” Id. at 1263.

Instead, the Phase I findings related “exclusively to the defendants’

conduct and the general health effects of smoking.” Id. at 1256; see

also id. at 1276-77 (listing the approved Phase I findings).

     An Engle progeny plaintiff must first prove membership in the

Engle class—a class consisting of Florida residents who developed a

qualifying smoking-related illness by November 21, 1996, and

whose illness was caused by an addiction to cigarettes containing

nicotine. Upon successfully proving class membership, the plaintiff


                                 -3-
is entitled to use the approved Phase I findings to establish the

conduct elements of her Engle claims. See Engle III; Philip Morris

USA, Inc. v. Douglas, 110 So. 3d 419 (Fla. 2013) (clarifying how the

approved Phase I findings were to be used in Engle progeny cases).

     In this case, the jury first found that Price was a member of

the Engle class. The jury then found in Prentice’s favor on her

claims for strict liability, negligence, and concealment conspiracy,

but not for fraudulent concealment. The jury awarded Prentice

$6.4 million in compensatory damages and apportioned 60% of the

fault for Price’s death to Price and 40% to RJR. But because the

jury found in Prentice’s favor on concealment conspiracy (an

intentional tort), the judgment was not reduced to reflect Price’s

comparative fault. See Schoeff v. R.J. Reynolds Tobacco Co., 232

So. 3d 294, 305 (Fla. 2017). RJR appealed.

     The First District’s decision in the appeal focused on RJR’s

challenge to the jury instruction on Prentice’s concealment

conspiracy claim. By way of background, the approved Phase I

findings pertinent to that claim were (1) “that the [Engle] defendants

concealed or omitted material information not otherwise known or

available knowing that the material was false or misleading or failed


                                 -4-
to disclose a material fact concerning the health effects or addictive

nature of smoking cigarettes or both;” and (2) “that the defendants

agreed to conceal or omit information regarding the health effects of

cigarettes or their addictive nature with the intention that smokers

and the public would rely on this information to their detriment.”

Engle III, 945 So. 2d at 1257 n.4.

     In addition to the approved Phase I findings, Prentice

presented evidence that the

     major tobacco companies in the United States, including
     RJR, made fraudulent statements about the hazards of
     smoking as early as December 4, 1953. Over a fifty-year
     period, the tobacco companies concealed information
     about the addictive nature of nicotine and the harmful
     effects of smoking while engaging in marketing efforts to
     encourage people to smoke.

R.J. Reynolds Tobacco Co. v. Prentice, 290 So. 3d 963, 965 (Fla. 1st

DCA 2019).

     Although the approved Phase I findings sufficed to establish

the conduct elements of her concealment claims, it remained for

Prentice to prove the other elements of the claims, including the

reliance element. As to the reliance element of her conspiracy

claim, RJR had sought an instruction telling the jury that it must

determine “whether Mr. Price reasonably relied to his detriment on


                                 -5-
a statement that concealed or omitted material information

regarding the health effects of smoking cigarettes or their addictive

nature, and that was made in furtherance of” the Engle defendants’

conspiracy. Id.

     The trial court refused. It instead instructed the jury to

determine “whether the conspiracy to withhold health information

or information regarding addiction and any acts proven in

furtherance of that conspiracy were relied upon by John Price to his

detriment.” Id. at 966. RJR argued that the trial court’s refusal to

give RJR’s requested special instruction on reliance was both

erroneous and prejudicial.

     The First District agreed with RJR, principally on the authority

of the decision in R.J. Reynolds Tobacco Co. v. Whitmire, 260 So. 3d

536 (Fla. 1st DCA 2018). The holding in Whitmire was that, to

prevail on fraudulent concealment, Engle progeny plaintiffs “must

prove detrimental reliance on fraudulent statements.” Id. at 537.

The Whitmire court started from the premise that the Engle

defendants owed smokers no free-standing disclosure obligation

and that the defendants’ disclosure obligation would therefore have

to be triggered by the defendants’ statements. The court further


                                 -6-
reasoned that, absent a plaintiff’s reliance on those statements,

there could be no liability for fraud. Applying the Whitmire court’s

holding, the First District here concluded that the disputed jury

instruction in Prentice’s case was prejudicial error because neither

it nor any other instruction informed the jury of the need to find

that Price had relied on a statement. To remedy the error, the

district court vacated the entire judgment.

     The First District’s decision on the reliance issue conflicts with

decisions of other district courts. Specifically, although all Florida

courts agree that fraudulent concealment and concealment

conspiracy claims include a reliance element, the Second, Third,

and Fourth Districts have held that an Engle progeny plaintiff need

not prove reliance on a statement. See Philip Morris USA, Inc. v.

Duignan, 243 So. 3d 426 (Fla. 2d DCA 2017); Philip Morris USA, Inc.

v. Chadwell, 306 So. 3d 174 (Fla. 3d DCA 2020); R.J. Reynolds

Tobacco Co. v. Burgess, 294 So. 3d 910 (Fla. 4th DCA 2020).

     We have now exercised our discretionary jurisdiction to review

the First District’s decision and to resolve the conflict. Each of the

parties has asked us to address issues outside the conflict question,

but we decline to do so. We will not address Prentice’s fallback


                                 -7-
argument that the First District erred by vacating the entire

judgment, not just the verdict on the concealment conspiracy

count. Nor will we take up RJR’s renewed challenge to this Court’s

decisions, in Engle III and later in Douglas, to give “res judicata

effect” to the approved Phase I findings. We apply those decisions

in our opinion today, but we neither endorse them nor question

their correctness.

                                   II.

     The parties have framed their dispute in clear terms. RJR

says that an Engle progeny plaintiff must prove reliance on a

statement. Prentice says that the plaintiff’s burden is to prove

reliance on silence. In our view, RJR is right. We hold that, to

prevail on fraudulent concealment and concealment conspiracy

claims, an Engle progeny plaintiff must prove reliance on a

statement that was made by an Engle defendant (for a concealment

claim) or co-conspirator (for a conspiracy claim) and that concealed

or omitted material information about the health effects or

addictiveness of smoking cigarettes. Before we explain why, we

begin with three clarifying points.




                                  -8-
     First, although the jury here found RJR liable for concealment

conspiracy and not for fraudulent concealment, we will discuss the

two claims interchangeably. It is common ground that each claim

includes a reliance element and that our answer to the question

presented in this case should apply equally to each claim. See Loeb

v. Geronemus, 66 So. 2d 241, 243 (Fla. 1953) (“The gist of a civil

action for conspiracy is not the conspiracy itself but the civil wrong

which is alleged to have been done pursuant to the conspiracy.”).

     Second, we emphasize that an Engle progeny plaintiff need not

prove reliance on a statement that was affirmatively false on its

face. It is enough for the plaintiff to prove reliance on statements

that, while not necessarily false on their face, are misleading

because they conceal or omit other material information. The key

distinction is between making statements that are misleading by

omission, on the one hand, and pure silence or a passive failure to

disclose, on the other. Only the former can support fraud liability

in an Engle progeny case.

     Third, in its briefing here RJR says that reliance on “a

statement” does not mean reliance on a specific statement—for

example, a specific advertisement. RJR maintains that reliance on


                                 -9-
“a statement” can include “a category of statements addressing a

particular topic (e.g., advertisements for filtered cigarettes).” We

agree that reliance on “a statement” does not require proof of

reliance on “a specific statement,” and our holding must be taken to

include this understanding. As we will explain, what matters for

purposes of reliance is that the plaintiff be able to prove a causal

connection running from an Engle defendant’s statement or

statements, to the plaintiff’s beliefs about the health effects or

addictiveness of smoking cigarettes, to the plaintiff’s injury. The

statements relied upon must have been capable of causing the

plaintiff to form a false belief about the health effects or

addictiveness of smoking cigarettes. 2

                                   A.

     We said in Hess v. Philip Morris USA, Inc., 175 So. 3d 687, 698

(Fla. 2015), that “Engle-progeny plaintiffs must certainly prove

detrimental reliance in order to prevail on their fraudulent



      2. We respectfully disagree with our dissenting colleague’s
assertion that our holding “disregards the concept of proof of facts
by inference in our jurisprudence.” Our decision today resolves a
district court conflict over whether an Engle progeny plaintiff must
prove reliance on a statement; it does not address how the plaintiff
may prove such reliance.

                                 - 10 -
concealment claims.” This case requires us to flesh out what that

means. We will start by discussing what reliance is and what work

the reliance element does in a fraud claim.

                                  1.

     Reliance means that a plaintiff has entered a transaction in

whole or in part because of the defendant’s fraudulent conduct.

See 3 Dan B. Dobbs et al., The Law of Torts § 671, at 665 (2d ed.

2011). More specifically, reliance requires the plaintiff to have

“received, believed, and acted upon” a misrepresentation by the

defendant. John C.P. Goldberg et al., The Place of Reliance in

Fraud, 48 Ariz. L. Rev. 1001, 1007 (2006). “[W]here the recipient

knows the true facts that are misrepresented or for any reason does

not believe the misrepresentation, he cannot be found to rely on it.”

2 Fowler V. Harper et al., The Law of Torts § 7.13, at 465 (2d ed.

1986) (footnotes omitted). Similarly, there can be no reliance if the

plaintiff is unaware of the defendant’s misrepresentation until after

the transaction is complete, or if the plaintiff would have acted the

same way regardless of whether the defendant had made the

misrepresentation. See Restatement (Third) of Torts: Liability for

Economic Harm § 11 (Am. L. Inst. 2020).


                                - 11 -
     Actionable misrepresentations are not limited to statements

that are affirmatively false on their face. Fraud liability can also be

premised on statements that are misleading because they omit

other material information. Indeed, the common law has long

recognized that the representation underlying a fraud claim can be

communicated through myriad forms of conduct. See generally W.

Page Keeton et al., Prosser & Keeton on the Law of Torts § 106 (5th

ed. 1984) (“The representation which will serve as a basis for an

action of deceit . . . usually consists, of course, of oral or written

words; but it is not necessarily so limited.”).

     What matters is that the defendant intend to induce the

plaintiff’s reliance by creating a false impression in the plaintiff’s

mind. That is why our cases have made clear that, in any fraud

case, the object of a plaintiff’s reliance is a representation by the

defendant. See, e.g., Am. Int’l Land Corp. v. Hanna, 323 So. 2d 567,

569 (Fla. 1975) (“In an action for fraud and deceit plaintiff must

allege (1) that defendant made a representation on which plaintiff

was meant to act, (2) that the representation was false and

defendant knew that fact, and (3) that plaintiff relied on the




                                  - 12 -
representation to his injury.”). Fraud is effected through

representations.

     In the common law of fraud, reliance is what establishes the

necessary connection between a fraudulent representation and the

plaintiff’s injury. Put differently, regardless of the form of the

defendant’s fraudulent conduct, reliance is an indispensable aspect

of proving causation in a fraud claim. “The element of reliance

overlaps with (and may be considered a form of) the usual

requirement in tort that a defendant’s wrong be a factual or ‘but for’

cause of the harm that the plaintiff suffered.” Restatement (Third)

of Torts: Liability for Economic Harm § 11 cmt. a (Am. L. Inst.

2020); see Leon Green, Deceit, 16 Va. L. Rev. 749, 762 (1930)

(“Whether the plaintiff was induced to act upon the defendant’s

representation is the question of causal relation in its simplest

form. It is usually stated in terms of the plaintiff’s reliance.”).

                                    2.

     Against this backdrop, we can now consider the nature of the

fraudulent concealment claim involved in Engle itself. The Engle

class complaint had brought a single fraud count, under the

heading “Fraud and Misrepresentation.” See Amended Class Action


                                  - 13 -
Complaint for Compensatory and Punitive Damages at 38, Engle v.

Liggett Group, Inc., 945 So. 2d 1246 (Fla. 2006) (No. SC03-1856).

Nonetheless, class counsel persuaded the Engle trial court to

instruct the Phase I jury on two theories of fraud: “fraud and

misrepresentation” and “fraud by concealment.”

     The tobacco defendants had objected to giving the Phase I jury

a fraud by concealment instruction, arguing that that theory of

fraud depends on a disclosure obligation absent from the case.

Class counsel successfully rebutted the defendants’ argument by

saying this to the trial court:

     And the fraud, it’s clear that concealment is very
     important, concealment in connection with representations
     or not telling the whole truth. So that’s why we put it in
     and that’s why we feel it’s important. And we also said it
     made the statements misleading, because that’s the point.
     So it is concealment, but it’s simply not concealment in the
     abstract. If they didn’t open their mouths, if they did
     nothing, then [sic] would not have had, perhaps, that
     duty. But we don’t have to address that issue because,
     not only did they speak, they spoke constantly to the
     public; and because of that they had a duty to tell the
     whole truth.

(Emphasis added.)

     The Engle trial court eventually instructed the Phase I jury:

          On the Plaintiffs [sic] claim for fraud by
     concealment, the issues for your determination are:


                                  - 14 -
          (1), whether one or more of the Defendants omitted
     or concealed material facts that would be necessary to
     make statements by said Defendants not misleading;

           (2), whether one or more of the Defendants knew
     the statement was false when it was made or made the
     statement knowing that said Defendants was [sic]
     without knowledge of its truth or falsity, or knew of the
     existence of material facts that were not disclosed;

          (3), whether in making the false statement, or in
     concealing material facts, one or more of the Defendants
     intended that another rely on the omission or
     concealment.

           Intentional concealment exists where a party knows
     of defects in a product and intentionally conceals them,
     or, while under no duty to speak, nevertheless voluntarily
     does so, but does not speak honestly or makes
     misleading statements or suppresses facts.

(Emphasis added.)

     Later, as to “fraud by concealment,” the Phase I jury answered

yes to this question: “Did one or more of the Defendants conceal or

omit material information, not otherwise known or available,

knowing the material was false and misleading, or failed to disclose

a material fact concerning or proving the health effects and/or

addictive nature of smoking cigarettes?” (Emphasis added.) For the

question to make sense, “the material” must be understood as




                                - 15 -
referring to material that the Engle defendants disseminated to the

public.

     Reading these three things together—Engle class counsel’s

argument at the Phase I charge conference, the Phase I jury

instruction, and the Phase I jury finding—gives a clear picture of

the Engle plaintiffs’ theory of the Engle defendants’ fraudulent

conduct. Namely, the Engle plaintiffs alleged that the defendants

had made statements that concealed material information about the

health effects or addictiveness of smoking cigarettes, with the

intention of misleading would-be purchasers of the defendants’

products. This conduct breached a duty that was well established

in the common law of fraud: “Though a vendor may have no duty to

speak, yet ‘if he does assume to speak, he must make a full and fair

disclosure as to the matters about which he assumes to speak. He

must then avoid a deliberate nondisclosure.’ ” Harper, et al., supra

p.11, § 7.14, at 472 (quoting Franchey v. Hannes, 207 A.2d 268,

271 (Conn. 1965)).

                                  3.

     Now consider an Engle progeny case. These cases involve “the

same causes of action between the same parties” as in Engle.


                                - 16 -
Douglas, 110 So. 3d at 432. They allow a member of the decertified

class to “pick up litigation of the approved six causes of action right

where the class left off.” Id. For the reliance element of the

fraudulent concealment claims, the Engle progeny plaintiff’s burden

is to prove that the defendant’s fraudulent conduct—as defined in

Engle—caused the plaintiff to form a false belief about the health

effects or addictiveness of smoking cigarettes and then to act to his

detriment. And as we have explained, as to fraudulent

concealment, the Engle defendants perpetrated their fraud through

incomplete statements.

     The only way for an Engle progeny plaintiff to prove reliance

(and therefore causation) is to show that he received, believed, and

acted upon the statements that omitted the material information.

Otherwise, the tobacco defendants’ omission of information from

those statements could not have harmed the plaintiff. It could not

be said that the defendants’ fraudulent conduct deceived the

plaintiff. As the Restatement (Second) of Torts explains, when a

defendant makes a statement that purports to tell the whole truth

but does not, “there is a duty to disclose the additional information




                                - 17 -
necessary to prevent it from misleading the recipient.” Restatement

(Second) of Torts § 551 cmt. g (Am. L. Inst. 1977) (emphasis added).

     The reasoning underlying our holding is straightforward. The

Engle plaintiffs pursued a “fraud by concealment” theory that the

tobacco defendants chose to speak and then did so incompletely

and misleadingly. It was only through their incomplete statements

that the Engle defendants were able to create a false impression in

the minds of listeners. Only recipients of the defendants’

statements were capable of being deceived by those statements. No

statements, no deception, no causation. Therefore, to prevail on a

fraudulent concealment or concealment conspiracy claim, an Engle

progeny plaintiff must prove reliance on a statement that was made

by an Engle defendant or co-conspirator and that concealed or

omitted material information about the health effects or

addictiveness of smoking cigarettes.

                                 B.

     We are unconvinced by Prentice’s arguments to the contrary,

starting with her assertion that an Engle progeny “plaintiff’s burden

on causation is to prove reliance on silence.” That is wrong for at

least two reasons.


                                - 18 -
     Analytically, the problem with Prentice’s argument is that the

Engle defendants did not have a freestanding disclosure obligation.

See generally Restatement (Second) of Torts § 551 (Am. L. Inst.

1977); Restatement (Third) of Torts: Liability for Economic Harm

§ 13 (Am. L. Inst. 2020). Absent such a duty, a plaintiff is not

entitled to infer any communicative content from a defendant’s

silence or nondisclosure. Even if we assume that there are some

situations where a confidential or fiduciary relationship between the

parties is such that silence could potentially communicate a tacit

representation, this is not such a case. (We need not address here

whether it would ever be correct to instruct a jury to determine

whether a plaintiff “relied on silence.”)

     More concretely, Prentice’s “reliance on silence” argument is

utterly disconnected from the fraudulent conduct asserted in Engle.

As we have detailed, class counsel told the Engle trial court that it

should instruct the Phase I jury on “fraud by concealment” because

“not only did [the Engle defendants] speak, they spoke constantly to

the public; and because of that they had a duty to tell the whole

truth.” Prentice echoes this theme in her brief here, where she

describes “a campaign of doubt unprecedented in American


                                 - 19 -
history.” She says that the Engle defendants for decades fostered a

“false controversy” over the health effects and addictiveness of

smoking; “attacked accurate health warnings”; used front

organizations to “ventriloquize[] the conspirators’ controversy

message to the American public”; and even lied publicly to

Congress. This is the opposite of silence.

     Prentice also argues that requiring an Engle progeny plaintiff

to prove reliance on a statement disregards the fact that, having

chosen to speak, the Engle defendants took on a duty to disclose.

But we do not question that the Engle defendants had a duty to

disclose or that they breached that duty—the approved Phase I

concealment findings require us to take those things as a given.

The role of the reliance element now is to require proof that the

Engle defendants’ breach of their duty caused harm to the plaintiff

in an Engle progeny case. See Ford New Holland, Inc. v. Proctor-

Russell Tractor Co., Inc., 630 So. 2d 395, 399 (Ala. 1993) (“The

requirement that the plaintiff show that a failure to disclose an

existing material fact created a false impression is as basic to an

action alleging fraudulent suppression as the requirement that the

plaintiff establish the defendant’s duty to disclose.”).


                                 - 20 -
     Here we emphasize that “[t]he type of interest protected by the

law of deceit is the interest in formulating business judgments

without being misled by others—in short, in not being cheated.”

Harper, et al., supra p.11, § 7.1, at 378. This interest is different in

kind from a freestanding interest in being informed by others. The

common law of fraud does not protect the latter interest.

     Prentice is therefore wrong when she argues that the decisive

question here is “whether the plaintiff would have behaved the

same way had she known the true facts.” Under that theory, it

would not matter whether an Engle defendant’s fraudulent conduct

caused an Engle plaintiff in the first instance to form a false belief

about the health effects or addictiveness of smoking cigarettes; all

that would matter is whether additional disclosure by the

defendants would have cured any such misapprehension, whatever

its source. But that type of causal relationship between a

defendant’s conduct and a plaintiff’s injury is not reliance. And

Prentice’s theory invites pure speculation over questions as basic as

whether an Engle plaintiff would even have heard and given

credence to additional disclosures from the Engle defendants.




                                 - 21 -
     Finally, we address Prentice’s overarching contention that this

Court’s decision in Engle III to give “res judicata effect” to the Phase

I “fraud by concealment” findings but not to the “fraud and

misrepresentation” findings necessarily requires us to accept

Prentice’s position on reliance. As to “fraud and

misrepresentation,” the Phase I jury answered yes to this question:

“Did one or more of the Defendants make a false statement of a

material fact, either knowing the statement was false or misleading,

or being without knowledge as to its truth or falsity, with the

intention of misleading smokers?” In Engle III, we held that this

finding “cannot stand” for res judicata purposes in individual class

member actions, because the finding is “nonspecific” and

“inadequate to allow a subsequent jury to consider individual

questions of reliance and legal cause.” Engle III, 945 So. 2d at

1255.

     Prentice reads far too much into this Court’s unexplained

distinction between the fraud findings that we approved in Engle III

and the ones that we did not. 3 Our Court drew this distinction on



     3. Whatever the difference between the two might be, it is
hardly self-evident. The Restatement (Second) of Torts says that the

                                 - 22 -
its own, unprompted by the parties and without the benefit of

argument on the point. We adopted the distinction as a supposedly

“pragmatic solution” to the perceived problem of how to decertify

the Engle class without wasting the year-long Phase I proceedings.

     Our Engle III opinion did not explain what made the Phase I

finding on fraud by concealment sufficiently “specific,” nor did our

decision elaborate on how that finding was to be used in the

progeny cases. Most importantly, nowhere in Engle III—or in any of

our Engle follow-on cases—did our Court express any view as to




two theories of fraud are sometimes interchangeable. See
Restatement (Second) of Torts § 551 cmt. g, § 529 (Am. L. Inst.
1977). And, as the Arizona Supreme Court has observed,
“misrepresentation and concealment both may constitute actionable
fraud, and in some cases may factually be but two sides of the same
legal coin.” Madisons Chevrolet, Inc. v. Donald, 505 P.2d 1039,
1042 (Ariz. 1973). This Court itself has observed that “where a
failure to disclose a material fact is calculated to induce a false
belief, the distinction between concealment and affirmative
representations is tenuous.” Johnson v. Davis, 480 So. 2d 625, 628
(Fla. 1985). See also Little v. First Cal. Co., 532 F.2d 1302, 1304 n.4
(9th Cir. 1976) (“The categories of ‘omission’ and ‘misrepresentation’
are not mutually exclusive. All misrepresentations are also
nondisclosures, at least to the extent that there is a failure to
disclose which facts in the representation are not true.”). As we
have already explained, even in concealment cases the defendant’s
fraudulent conduct must convey to the plaintiff a representation,
one that is capable of being believed or disbelieved.


                                - 23 -
what an Engle progeny plaintiff must prove to establish the reliance

element of a concealment-based fraud claim. Our obligation now is

to answer that question by recourse to longstanding principles of

the common law of fraud, not to invent a new, Engle-only law of

reliance.

                                  C.

     Against this backdrop, we readily agree with the First District

that RJR’s requested jury instruction on concealment conspiracy

was correct and that the trial court’s instruction was both

erroneous and prejudicial. The trial court here instructed the jury

to determine “whether the conspiracy to withhold health

information or information regarding addiction and any acts proven

in furtherance of that conspiracy were relied upon by John Price to

his detriment and were a legal cause of John Price’s death.” We do

not know what it means to rely on a conspiracy, and we doubt that

the jury did, either. The jury here could reasonably have been

misled into finding liability based on mere nondisclosure, without

connecting that nondisclosure to Price’s injury.

     Similarly, it is error in an Engle progeny case to instruct the

jury that the plaintiff can prevail on fraudulent concealment and


                                - 24 -
concealment conspiracy by proving “reliance on concealment” or

“reliance on an omission.” For one thing, the concept of reliance on

a concealment or omission—reliance on information hidden from

the plaintiff—is unavoidably confusing and maybe even

nonsensical. See duPont v. Brady, 828 F.2d 75, 78 (2d Cir. 1987)

(“[I]n instances of total non-disclosure, . . . it is of course impossible

to demonstrate reliance.” (quoting Titan Group, Inc. v. Faggen, 513

F.2d 234, 239 (2d Cir. 1975))). And in practical terms, by telling an

Engle progeny jury to look for proof of reliance on a concealment or

omission, a trial court erroneously invites the jury to find liability

without causation.

                                   III.

     We approve the First District’s decision in the case under

review, to the extent it is consistent with this opinion. We

disapprove the decisions of the Second, Third, and Fourth Districts

in Duignan, Chadwell, and Burgess, to the extent they are

inconsistent with this opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., dissents with an opinion.


                                  - 25 -
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

LABARGA, J., dissenting.

     Today’s decision by the majority disturbs decades of settled

law regarding Engle progeny litigation and injects uncertainty into

the remaining Engle progeny cases. Because I cannot agree with

such a fundamental shift in this Court’s jurisprudence, I

respectfully dissent.

     In this Engle progeny case, the jury found in favor of Linda

Prentice (Prentice), as personal representative of the Estate of John

C. Price (Price), the now deceased smoker in this litigation, on

Prentice’s claims for strict liability, negligence, and the intentional

tort of concealment conspiracy. Price, who throughout his adult life

smoked multiple packs of R.J. Reynolds cigarettes per day

(including during the heyday of the Marlboro Man, Joe Camel and

the Old Gold Dancers), was afflicted with chronic obstructive

pulmonary disease (COPD)—a disease that ultimately led to his

death.

     The focus of this appeal is whether Prentice was required to

present direct evidence showing that Price relied on a statement


                                 - 26 -
made by an Engle defendant to satisfy the reliance element of the

concealment claims, or whether the reliance element may be

inferred from the now well-known pervasive and misleading

advertising campaigns pursued by tobacco companies over the

years.

     Until today, it was settled law in Florida that a jury in an Engle

progeny case was permitted to infer reliance based upon evidence of

the smoker’s own history coupled with the tobacco industry’s

pervasive advertising and creation of a false controversy about the

risks of smoking, without the necessity of proving that the smoker

relied on any specific statement by tobacco companies. After all,

Engle findings conclusively established that the tobacco companies

agreed to conceal, omit, and misinterpret information regarding the

health effects of cigarettes or their addictive nature, with the

intention that smokers and the public would rely on this

information to their detriment. See Engle v. Liggett Grp., Inc., 945

So. 2d 1246, 1257 n.4 (Fla. 2006).

     To that end, the notion of requiring proof of reliance based

upon a specific statement by the tobacco industry was soundly

rejected by a majority of Florida appellate courts, notably beginning


                                 - 27 -
with the seminal case of R.J. Reynolds Tobacco Co. v. Martin, 53 So.

3d 1060 (Fla. 1st DCA 2010), rendered by the First District Court of

Appeal twelve years ago. There, the First District rejected the

requirement of proof of reliance based upon a statement made by

an Engle defendant. The court deemed the following persuasive:

     [T]he record contains abundant evidence from which the
     jury could infer Mr. Martin’s reliance on pervasive
     misleading advertising campaigns for the Lucky Strike
     brand in particular and for cigarettes in general, and on
     the false controversy created by the tobacco industry
     during the years he smoked aimed at creating doubt
     among smokers that cigarettes were hazardous to health.

Id. at 1069 (emphasis added).

     However, eight years after Martin, the First District

inexplicably made a marked shift regarding what constitutes proof

of reliance. See R.J. Reynolds Tobacco Co. v. Whitmire, 260 So. 3d

536 (Fla. 1st DCA 2018). In Whitmire, the First District held that to

prevail on a claim of fraudulent concealment, “Engle [progeny]

plaintiffs must prove detrimental reliance on fraudulent

statements.” Id. at 537. The court stated: “The circumstantial

evidence must establish individualized reliance by the plaintiff, and

this cannot be shown through mere presentation of general

evidence of the plaintiff's life and behavior, where, as here, that


                                 - 28 -
evidence gives no indication that the plaintiff relied on any false

information disseminated by the tobacco companies.” Id. at 540-

41.

      Notably however, the First District did not recede from Martin,

which as Judge Makar noted in his dissent, “remains applicable

law.” Id. at 542 (Makar, J., dissenting). Nonetheless, the First

District’s decision in Whitmire paved the way for the court’s 2019

decision in Prentice, and ultimately, the conflict that the majority

decides today. These decisions, though, rendered the First District

an outlier among the district courts of appeal.

      Since Martin, a majority of the district courts of appeal have

rejected the requirement of reliance on a specific statement to prove

fraudulent concealment. See, e.g., Philip Morris USA, Inc. v.

Duignan, 243 So. 3d 426, 441-42 (Fla. 2d DCA 2017) (“[Florida]

courts have refused to hold that an Engle progeny plaintiff must

identify specific statements that he read or heard and relied upon in

making a decision regarding cigarette smoking in order to prevail.”).

      For instance, in R.J. Reynolds Tobacco Co. v. Burgess, 294 So.

3d 910 (Fla. 4th DCA 2020), the Fourth District Court of Appeal

noted the First District’s pivot in Whitmire and observed that


                                 - 29 -
Whitmire “appears to be in tension with its earlier Martin decision.”

Id. at 913. The court in Burgess acknowledged that Whitmire

“found substantially similar evidence of detrimental reliance to be

insufficient as a matter of law,” but determined nonetheless:

           Here, we conclude that the trial court properly
     denied RJR’s motion for directed verdict. The plaintiff
     presented sufficient evidence from which the jury could
     infer that Mr. Burgess detrimentally relied upon the
     tobacco industry’s pervasive advertising and creation of a
     false controversy about the risks of smoking. Mr.
     Burgess did not need to prove that he relied on any
     specific statement from the tobacco industry. Because
     the evidence showed that the tobacco industry delivered
     a fraudulent message to the smoking public, it was
     “immaterial whether it passe[d] through a direct or
     circuitous channel in reaching” Mr. Burgess.

Burgess, 294 So. 3d at 913-14 (emphasis added) (quoting Phillip

Morris USA v. Naugle, 103 So. 3d 944, 947 (Fla. 4th DCA 2012)).

     Similarly, in Philip Morris USA, Inc. v. Chadwell, 306 So. 3d

174, 183-84 (Fla. 3d DCA 2020), the Third District Court of Appeal

acknowledged the decisions in Whitmire and Prentice but rejected

their reasoning:

          Here, the record contains sufficient evidence from
     which the jury could infer Mr. Chadwell's reliance on
     statements, advertisements, or omissions via the tobacco
     companies’ pervasive misleading advertising campaigns.
     We reject the Whitmire holding to the extent it appears to
     require an Engle-progeny plaintiff to show that a smoker


                                - 30 -
     explicitly relied to his detriment on specific “false or
     misleading statements,” as opposed to a smoker’s
     misapprehension concerning a material fact the
     conspirators concealed from the smoker in furtherance of
     their agreement to conceal or omit information regarding
     the health effect or addictive nature of cigarettes, as
     previously allowed by many Florida courts when the
     circumstances of a given case so warranted.

Id. at 184 (emphasis added).

     Despite the sound reasoning set forth in these decisions, today

the majority concurs with the First District’s decision in Prentice

and lays to rest any doubt about whether an Engle progeny plaintiff

must prove reliance on a statement made by an Engle defendant or

co-conspirator. However, in doing so, the majority not only

disregards the point of the Engle findings, but it also disregards the

importance of the concept of proof of facts by inference in our

jurisprudence.

     An inference, unlike a presumption, is “[a] logical and

reasonable conclusion of a fact not presented by direct evidence but

which, by process of logic and reason, a trier of fact may conclude

exists from the established facts.” Golden Yachts, Inc. v. Hall, 920

So. 2d 777, 780-81 (Fla. 4th DCA 2006) (quoting Black’s Law

Dictionary 778 (6th ed. 1990). Whether the inferred fact is found to



                                - 31 -
exist will be decided by the trier of fact. Charles W. Ehrhardt,

Florida Evidence § 301.1 (2021 ed.).

     Proof of fact by inference is a recognized standard in Florida

jurisprudence. It is often a substantial factor in the consideration

of motions for directed verdicts in civil actions. For instance, in

Owen v. Publix Supermarkets, Inc., 802 So. 2d 315, 329 (Fla. 2001),

this Court concluded that the directed verdicts in a slip and fall

case at a supermarket were erroneously entered because the

condition of the substance (a piece of banana) alleged to have

caused the fall raised a basis for establishing the store’s

constructive knowledge. The Court noted that whether the aging of

the banana occurred before it fell or whether the aging occurred on

the floor is an issue for the jury, as are the reasonable inferences

from the failure to sweep the floors regularly. Id. at 332.

     In reaching this conclusion, the Court reasoned that appellate

courts “reviewing the grant of a directed verdict must view the

evidence and all inferences of fact in the light most favorable to the

nonmoving party, and can affirm a directed verdict only where no

proper view of the evidence could sustain a verdict in favor of the

nonmoving party.” Id. at 329 (emphasis added) (citing Frenz


                                 - 32 -
Enters., Inc. v. Port Everglades, 746 So. 2d 498, 502 (Fla. 4th DCA

1999)).

     Additionally, in Florida civil cases, a jury may infer negligence

when the concept of res ipsa loquitur has been established. This

Court has explained:

           Res ipsa loquitur is not a substantive rule of law,
     but is rather a rule of evidence. It permits the jury (but
     not the court in a jury trial) to draw an inference of
     negligence where the instrument causing an injury is
     shown to have been under the exclusive management
     and control of the party charged with negligence, and an
     accident has occurred from it that under circumstances
     of due care would not have occurred in the ordinary
     course of events, except for negligent handling by the
     party having control of the instrument causing injury.
     Turner, Law of Implied Negligence, par. 1, p. 3.

Am. Dist. Elec. Prot. Co. v. Seaboard Air Line Ry. Co., 177 So. 294,

296 (Fla. 1937) (emphasis added). Consistent with this language,

the standard jury instruction on res ipsa loquitur provides:

     If you find that ordinarily the [incident] [injury] would not
     have happened without negligence,

     [and that the (item) causing the injury was in the
     exclusive control of (defendant) at the time it caused the
     injury,] . . .

     you may infer that (defendant) was negligent unless,
     taking into consideration all of the evidence in the case,
     you find that the (describe the event) was not due to any
     negligence on the part of (defendant).


                                - 33 -
Fla. Std. Jury Instr. (Civ.) 401.7 (footnote omitted) (emphasis

added). 4

     Moreover, in the business litigation context, Florida courts

have utilized the sanction of adverse evidentiary inferences in cases

involving negligent spoliation of evidence by a party to address the

lack of evidence. Martino v. Wal-Mart Stores, Inc., 908 So. 2d 342,

346-47 (Fla. 2005).

     So firmly ingrained is the use of inferences in our

jurisprudence, that it has been codified in Florida’s Evidence Code.

“In 1976, presumptions were codified into the Florida Evidence

Code,” and they have “remained essentially unchanged.” Universal

Ins. Co. of N. Am. v. Warfel, 82 So. 3d 47, 53 (Fla. 2012). Section

90.301(3), Florida Statutes (2021), provides: “Nothing in this

chapter shall prevent the drawing of an inference that is

appropriate.” 5



      4. The instruction also provides alternative language for
“cases involving exploding bottles or other instrumentalities that are
no longer in the defendant’s control at the time of plaintiff’s injury.”
Fla. Std. Jury Instr. (Civ.) 401.7 (Note on Use).

     5. Section 90.301(4), Florida Statutes (2021), limits the
application of sections 90.301-.304 to civil actions and proceedings.


                                 - 34 -
     Paradoxically, this Court will readily allow a conviction for

first-degree murder to stand entirely on inference even though the

evidentiary burdens and potential consequences in criminal cases

are much greater than in civil cases. In Bush v. State, 295 So. 3d

179 (Fla. 2020), where this Court abandoned the long-standing

heightened standard of review applicable to convictions in death

penalty cases based solely on circumstantial evidence, this Court

gave great weight to the strength of jury inference. 6 Explaining its

decision, the Court stated:

     Indeed, if we were to reject the jury’s verdict and the
     reasonable inferences the jury must have drawn from the
     evidence to reach that verdict, we would, in effect, be
     saying that a jury is required to entertain “a mere
     possible doubt, a speculative, imaginary, or forced
     doubt,” contrary to the standard jury instructions given
     in all criminal cases. See Fla. Std. Jury Inst. (Crim.) 3.7.

Bush, 295 So. 3d at 201 (emphasis added).

     It defies logic to say that inference can be reliable enough to

secure a criminal conviction and resulting sentence of death, but at




     6. “Circumstantial evidence is proof of certain facts and
circumstances from which the trier of fact may infer that the
ultimate facts in dispute existed or did not exist.” Davis v. State, 90
So. 2d 629, 631 (Fla. 1956).


                                - 35 -
the same time so unreliable that it can never, on its own,

demonstrate reliance in the Engle civil context. If anything, the

situation should be reversed, with inference receiving heightened

scrutiny in the criminal context, and receiving some deference in

the civil context.

     Such deference is entirely appropriate with respect to proof of

fraudulent concealment in Engle progeny cases. I fully agree with

the Third District’s conclusion in Chadwell, 306 So. 3d 174, that

“the element of reliance can be inferred from the now well-known

pervasive and misleading advertising campaigns pursued by

tobacco companies over the years.” Id. at 182. Here, Price

described the impact of the tobacco industry’s pervasive advertising

campaign on his smoking decisions, and under any process of logic

or reason, satisfied the reliance element in question.

     The dissent in Prentice provides a clear picture of how the

pervasiveness of the misleading advertising by the tobacco industry

impacted not only Price’s smoking decisions, but surely also the

decisions of countless similarly situated persons. According to the

dissent, when asked how R.J. Reynolds’ advertisements injured

him, Price testified that “they presented the ‘Marlboro Man’ as if to


                                - 36 -
‘make everything look hunky-dory’ and ‘Joe Camel’ and the ‘Old

Gold Dancers’ who ‘made [smoking] look like the thing to do, the in

crowd. You’re in the in crowd.’ ” R.J. Reynolds Tobacco Co. v.

Prentice, 290 So. 3d 963, 969 (Fla. 1st DCA 2019) (Makar, J.,

dissenting).

     In other words, “Mr. Price’s deposition testimony (read at trial)

indicates that the pervasive tobacco advertisements duped him into

thinking smoking was the thing to do when the tobacco companies

knew, but concealed, smoking’s devastating health consequences,

which is precisely the type of evidence that demonstrates

detrimental reliance.” Id. at 970. Based on this evidence, the jury

was entitled to infer that the misleading advertisements

detrimentally affected Mr. Price’s smoking behavior, thereby

establishing reliance. By requiring reliance on a specific statement,

the majority has removed all permissible inferences of fact

concerning the causal relationship between the tobacco industry’s

advertisement campaigns and the smoking decisions of Engle

progeny plaintiffs, such as Price. In doing so, the majority has not

only encroached on the exclusive province of the jury, but it has




                                - 37 -
made it virtually impossible for Engle plaintiffs to maintain a

fraudulent concealment claim.

     Because I cannot agree with such a consequential and

erroneous shift in the well-established jurisprudence of Engle

progeny litigation in our state, I respectfully dissent.

Application for Review of the Decision of the District Court of Appeal
     Direct Conflict of Decisions

     First District – Case No. 1D17-2104

     (Duval County)

Celene H. Humphries, Thomas J. Seider, and Shea T. Moxon of
Brannock Humphries & Berman, Tampa, Florida; Gregory D.
Prysock, Katherine M. Massa, and Antonio Luciano of Morgan &
Morgan, P.A., Jacksonville, Florida, and Keith R. Mitnik of Morgan
& Morgan, P.A., Orlando, Florida,

     for Petitioner

Marie A. Borland and Troy A. Fuhrman of Hill Ward Henderson,
Tampa, Florida; and Jason T. Burnette, Brian Charles Lea,
Stephanie E. Parker, John Walker, and Emily Baker of Jones Day,
Atlanta, Georgia, Charles R.A. Morse of Jones Day, New York, New
York, and Michael A. Carvin of Jones Day, Washington, District of
Columbia,

     for Respondent

Christine R. Davis and Joseph H. Lang, Jr. of Carlton Fields, P.A.,
Tallahassee, Florida; and William W. Large of Florida Justice
Reform Institute, Tallahassee, Florida,

     for Amicus Curiae Florida Justice Reform Institute


                                 - 38 -
Geoffrey J. Michael of Arnold & Porter Kaye Scholer LLP,
Washington, District of Columbia; and Jesse Panuccio of Boies
Schiller Flexner LLP, Fort Lauderdale, Florida,

     for Amicus Curiae Philip Morris USA Inc.




                              - 39 -